         Case 3:18-cv-00434-HTW-LRA Document 28 Filed 11/14/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

KENNETH HAMPTON                                                                        PLAINTIFF

VS.                                                 CIVIL ACTION NO. 3:18-cv-434-HTW-LRA

CITY OF YAZOO, MISSISSIPPI;YAZOO CITY
POLICE DEPARTMENT; and CHIEF RONALD SAMPSON, SR.,
INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY
AS CHIEF OF POLICE OF YAZOO CITY, MISSISSIPPI                                     DEFENDANTS

                FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

         THIS CAUSE having come on for hearing on the motion of the parties ore tenus to dismiss

Plaintiff’s cause of action with prejudice, and this Court, having considered the same and being

fully advised in the premises, and it appearing that this entire cause has been compromised and

settled as between and among the parties, is of the opinion that said motion is well taken and should

be, and the same is, hereby granted.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that all claims in this civil action

shall be and the same are hereby dismissed with prejudice, with the parties to bear their respective

costs.

         SO ORDERED AND ADJUDGED, this the 14th day of November, 2019.



                                              /s/HENRY T. WINGATE
                                              UNITED STATES DISTRICT JUDGE
APPROVED AND AGREED TO:

/s/ Louis H. Watson
WATSON & NORRIS, PLLC
Attorney for Plaintiff

/s/Silas W. McCharen
DANIEL COKER HORTON & BELL PLLC
Attorney for Defendant
